IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LAMARR SISTRUNK,                            : No. 27 MM 2017
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
PENNSYLVANIA BOARD OF                       :
PROBATION AND PAROLE,                       :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.